DETAILED ACTION
This Office action is in response to the amendment filed on June 10, 2022.
Claims 1-9 and 24-32 are pending.
Claims 10-23 have been canceled.
Claims 1-9 and 24-32 are allowed and will be renumbered as 1-18 in the patent.
The objections to Claims 4, 5, 24, and 27-29 are withdrawn in view of Applicant’s amendments to the claims.
The provisional nonstatutory obviousness-type double patenting rejections of Claims 1-23 as being unpatentable over Claims 1 and 21-37 of copending U.S. Application No. 16/664,676 (hereinafter “‘676”) are withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.
The provisional nonstatutory obviousness-type double patenting rejections of Claims 1, 11, and 18 as being unpatentable over Claim 1 of copending U.S. Application No. 16/887,027 (hereinafter “‘027”) are withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.
The provisional nonstatutory obviousness-type double patenting rejections of Claims 1, 11, and 18 as being unpatentable over Claim 1 of copending U.S. Application No. 16/909,316 (hereinafter “‘316”) are withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.
The nonstatutory obviousness-type double patenting rejections of Claims 1-23 as being unpatentable over Claims 1-20 of U.S. Patent No. 10,474,455 (hereinafter “‘455”) are withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.
The nonstatutory obviousness-type double patenting rejections of Claims 1-23 as being unpatentable over Claims 1-22 of U.S. Patent No. 10,684,849 (hereinafter “‘849”) are withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.
The nonstatutory obviousness-type double patenting rejections of Claims 1-23 as being unpatentable over Claims 1-19 of U.S. Patent No. 10,705,943 (hereinafter “‘943”) are withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.
The nonstatutory obviousness-type double patenting rejections of Claims 1-23 as being unpatentable over Claims 1-20 of U.S. Patent No. 10,732,966 (hereinafter “‘966”) are withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.
The 35 U.S.C. § 112(a) rejections of Claims 1-9 and 24-32 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 112(b) rejections of Claims 1-9 and 24-32 are withdrawn in view of Applicant’s amendments to the claims.
It is noted that Claim 1 contains an amendment. However, it still bears the “Previously Presented” claim status identifier.
It is noted that Claim 2 contains an amendment. However, the amendment is carried over from the previous version of Claim 2 in the “Amendments to the Claims” (submitted on 12/21/2021).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/664,676 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on June 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/887,027 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on June 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/909,316 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on June 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,474,455 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on June 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,684,849 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on June 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,705,943 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on June 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,732,966 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein the information identifying the library model comprises a first list of conditions that will determine a valid match when a code snippet output evaluates to true and a second list of conditions that will determine a valid match when the code snippet output evaluates to false” as recited in independent Claims 1 and 24.
The closest cited prior art, the combination of US 2006/0265688 (hereinafter “Carlson”) and US 2007/0168946 (hereinafter “Drissi”), teaches facilitating the reuse of software assets within an enterprise. However, the combination of Carlson and Drissi fails to teach “wherein the information identifying the library model comprises a first list of conditions that will determine a valid match when a code snippet output evaluates to true and a second list of conditions that will determine a valid match when the code snippet output evaluates to false” as recited in independent Claims 1 and 24.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191